Lawrence, Judge:
The appeals for a reappraisement enumerated in the schedule, attached to and made a part of this decision, involve the proper value for dutiable purposes of certain chain and parts thereof, exported from Japan.
Said appeals have been submitted for decision upon a stipulation of the parties hereto wherein it has been agreed that at the time of ex-*405porbation such or similar chain and parts thereof were not sold or freely offered for sale for home consumption in Japan, nor for exportation to the United States. It was further stipulated and agreed that such or similar chain and parts thereof were not sold or freely offered for sale for domestic consumption in the United 'States, at the time of exportation, and that the cost of production for such merchandise was the invoiced unit prices, less the items shown on the invoices accompanying the entries as ocean freight and insurance (or as insurance premium).
Upon the record before the court, I find and hold that cost of production, as that value is defined in section 402a(f) of the Tariff Act of 1930, as amended by the Customs Simplification Act of 1956, 91 Treas. Dec. 295, T.D. 54165 (19 U.S.O § 1402(f)), is the proper basis of value for the chain and parts thereof in issue and that such value is the invoiced unit prices, less the items shown on the invoices as ocean freight and insurance (or as insurance premium).
Judgment will be entered accordingly.